                                                                                        Page 1 of 7
             Case 2:18-cr-00179-SPC-NPM Document 89 Filed 08/31/20 Page 1 of 7 PageID 557


                                            UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF FLORIDA
                                                 FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                                          Case Number. 2:18-cr-179-FtM-38NPM

TRANORRIS JACKSON                                                           USM Number: 71520-018

                                                                            Susan Shatz, CJA
Date of Original Judgment: March 17, 2020                                   7047 E. Brandywine Circle
                                                                            Fort Myers, Fl 33919

                                                             AMENDED 1
                                             JUDGMENT IN A CRIMINAL CASE
                                               For Revocation of Probation
The defendant admitted guilt to the following violation conditions: Two, Three, Four, Five, Six, Seven, Eight, Nine, Ten,
Eleven, Twelve, Thirteen, Fourteen, Fifteen, Sixteen, Seventeen, Eighteen, and Nineteen of the term of Probation.
Accordingly, the court has adjudicated that the defendant is guilty of these violation charge numbers:

     Violation Charge Number             Nature of Violation                                                         Violation Ended

     Two                                 Failure to Comply with the home detention program in                        August 17, 2019
                                         violation of the special condition.

     Three                               Failure to notify within 72 hours of unanticipated employment              November 2, 2019
                                         changes in violation of condition seven of the standard
                                         conditions of supervision.

     Four                                Failure to answer truthfully in violation of condition four of the         December 2, 2019
                                         standard conditions of supervision.

     Five                                Failure to comply with the home detention program in violation             October 31, 2019
                                         of the special condition.

     Six                                 Failure to comply with the home detention program in violation              October 1, 2019
                                         of the special condition.

     Seven                               Failure to comply with the home detention program in violation             November 6, 2019
                                         of the special condition.

     Eight                               Failure to comply with the home detention program in violation             November 7, 2019
                                         of the special condition.

     Nine                                Failure to comply with the home detention program in violation             November 8, 2019
                                         of the special condition.

     Ten                                 Failure to comply with the home detention program in violation            November 11, 2019
                                         of the special condition.

     Eleven                              Failure to comply with the home detention program in violation            November 15, 2019
                                         of the special condition.

     Twelve                              Failure to comply with the home detention program in violation            November 18, 2019
                                         of the special condition.



1
 Amended only to correct the Restitution amount on page 7 of original judgment (Doc. 88), correctly listing the amount of $1,300.00 in the
Restitution column and removing this amount from the JVTA Assessment column; the assessment now accurately reflects $0.00.




AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocation
                                                                                    Page 2 of 7
         Case 2:18-cr-00179-SPC-NPM Document 89 Filed 08/31/20 Page 2 of 7 PageID 558
Tranorris Jackson
2:18-cr-179-FtM-38NPM


   Thirteen                              Failure to comply with the home detention program in violation   November 19, 2019
                                         of the special condition.

   Fourteen                              Failure to comply with the home detention program in violation   November 21, 2019
                                         of the special condition.

   Fifteen                               Failure to comply with the home detention program in violation   November 22, 2019
                                         of the special condition.

   Sixteen                               Failure to comply with the home detention program in violation   November 24, 2019
                                         of the special condition.

   Seventeen                             Failure to comply with the home detention program in violation   November 25, 2019
                                         of the special condition.

   Eighteen                              Failure to comply with the home detention program in violation   November 27, 2019
                                         of the special condition.

   Nineteen                              Failure to comply with the home detention program in violation   November 29, 2019
                                         of the special condition.

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984, as modified by United States v. Booker, 543 US 220 (2005).


IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendant’s economic circumstances.

                                                                  Date of Imposition of Sentence:

                                                                  March 13, 2020



                                                                  ______________________________________
                                                                  SHERI POLSTER CHAPPELL
                                                                  UNITED STATES DISTRICT JUDGE

                                                                  August 31, 2020




AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocation
                                                                                    Page 3 of 7
         Case 2:18-cr-00179-SPC-NPM Document 89 Filed 08/31/20 Page 3 of 7 PageID 559
Tranorris Jackson
2:18-cr-179-FtM-38NPM

                                                           IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 8-MONTHS, such term shall run consecutive to any term imposed in United States District Court,
Case: 5:19cr45, out of Middle District of Georgia.

         The Court makes the following recommendation to the Bureau of Prisons:

              •    Incarceration in a facility close to home (Tampa, Florida).


         The defendant is remanded to the custody of the United States Marshal.




                                                                  RETURN
I have executed this judgment as follows:




Defendant delivered on ____________________ to ______________________________________


at _________________________________________________, with a certified copy of this judgment.



                                                                      _______________________________________________
                                                                                 UNITED STATES MARSHAL


                                                                  By: ________________________________________________
                                                                                      Deputy U.S. Marshal




AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocation
                                                                                    Page 4 of 7
         Case 2:18-cr-00179-SPC-NPM Document 89 Filed 08/31/20 Page 4 of 7 PageID 560
Tranorris Jackson
2:18-cr-179-FtM-38NPM

                                                     SUPERVISED RELEASE
         Upon release from imprisonment, the defendant shall be on supervised release for a term of 2-YEARS.

         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours
of release from custody of the Bureau of Prisons.

                                                  MANDATORY CONDITIONS
1.       You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
         days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

4.       You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
         sentence of restitution.
5.       You must notify the Court of any material change to your economic circumstances that might affect your ability to
         pay restitution, fins, or special assessments.

6.       You must cooperate in the collection of DNA as directed by the probation officer.



         The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

         The defendant shall also comply with the additional conditions on the attached page.




AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocation
                                                                                    Page 5 of 7
         Case 2:18-cr-00179-SPC-NPM Document 89 Filed 08/31/20 Page 5 of 7 PageID 561
Tranorris Jackson
2:18-cr-179-FtM-38NPM

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in your conduct and condition.

1.       You must report to the probation office in the federal judicial district where you are authorized to reside within 72
         hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
         office or within a different time frame. After initially reporting to the probation office, the defendant will receive
         instructions from the court or the probation officer about how and when the defendant must report to the probation
         officer, and the defendant must report to the probation officer as instructed.
2.       After initially reporting to the probation office, you will receive instructions from the court or the probation officer
         about how and when you must report to the probation officer, and you must report to the probation officer as
         instructed.
3.       You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
         permission from the court or the probation officer.
4.       You must answer truthfully the questions asked by your probation officer
5.       You must live at a place approved by the probation officer. If you plan to change where you live or anything about
         your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
         before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
         you must notify the probation officer within 72 hours of becoming aware of a change or expected change.
6.       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
         probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
         view.
7.       You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
         excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
         unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
         your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
         before the change. If notifying the probation officer at least 10     days in advance is not possible due to
         unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
         or expected change.
8.       You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
         has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
         the permission of the probation officer.
9.       If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
         (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
         another person such as nunchakus or tasers).
11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
         informant without first getting the permission of the court.
12.      If the probation officer determines that you pose a risk to another person (including an organization), the probation
         officer may require you to notify the person about the risk and you must comply with that instruction. The probation
         officer may contact the person and confirm that you have notified the person about the risk.
13.      You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.


Defendant’s Signature:                                                                Date:



AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocation
                                                                                    Page 6 of 7
         Case 2:18-cr-00179-SPC-NPM Document 89 Filed 08/31/20 Page 6 of 7 PageID 562
Tranorris Jackson
2:18-cr-179-FtM-38NPM



                             ADDITIONAL CONDITIONS OF SUPERVISED RELEASE


1.       The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
         officer’s instructions regarding the implementation of this court directive. Further, the defendant shall contribute to
         the costs of these services not to exceed an amount determined reasonable by the Probation Office’s Sliding Scale
         for Substance Abuse Treatment Services. During and upon completion of this program, the defendant is directed
         to submit to random drug testing.

2.       The defendant shall participate in a mental health treatment program for anger management and follow the
         probation officer’s instructions regarding the implementation of this court directive. Further, the defendant shall
         contribute to the costs of these services not to exceed an amount determined reasonable by the Probation
         Office’s Sliding Scale for Mental Health Treatment Services.

3.       The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or making
         an obligation for any major purchases without approval of the Probation Officer.

4.        You shall provide the probation officer access to any requested financial information.

5.       The defendant shall submit to a search of your person, residence, place of business, any storage units under the
         defendant’s control, computer, or vehicle, conducted by the United States Probation Officer at a reasonable time
         and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
         condition of release. Failure to submit to a search may be grounds for revocation. You shall inform any other
         residents that the premises may be subject to a search pursuant to this condition.

6.       The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.

7.       The Court orders the defendant to submit to random drug testing not to exceed 104 tests per year.




AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocation
                                                                                    Page 7 of 7
         Case 2:18-cr-00179-SPC-NPM Document 89 Filed 08/31/20 Page 7 of 7 PageID 563
Tranorris Jackson
2:18-cr-179-FtM-38NPM

                                               CRIMINAL MONETARY PENALTIES
       Defendant shall pay the following total criminal monetary penalties under the schedule of payments set forth in
the Schedule of Payments.
                                                    Restitution                                               AVAA                     JVTA
                    Assessment                                                         Fine
                                                                                                           Assessment 2             Assessment 3

TOTALS                   $0.00                       $1,300.00                        $0.00                     $0.00                    $0.00

          Defendant shall make restitution (including community restitution) to the following payees in the amount listed
          below.

          If Defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
          specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. §
          3664(i), all nonfederal victims must be paid in full prior to the United States receiving payment.


                              Name of Payee                            Total Loss 4                 Restitution Ordered

                              Target Store                                $500.00                           $500.00
                           9350 Dynasty Drive
                        Fort Myers, Florida 33905

                               Target Store                               $400.00                           $400.00
                            4271 Tamiami Trail
                           Venice, Florida 34293

                              Target Store                                $400.00                           $400.00
                        8040 Mediterranean Drive
                          Estero, Florida 33928
                                                     SCHEDULE OF PAYMENTS
The Defendant shall make monthly restitution payments in the amount of $100.00 each month.

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
are made to the clerk of the court, unless otherwise directed by the court, the probation officer, or the United States attorney.

Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10)
costs, including cost of prosecution and court costs.




2
  Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
3
  Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
4
  Findings for the total amount of losses are required under Chapters 109A, 110A, and 113A of Title 18 for offenses committed on or after September 13,
1994, but before April 23, 1996.

AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocation
